Title: To Thomas Jefferson from Matthew Walton, 19 April 1805
From: Walton, Matthew
To: Jefferson, Thomas


                  
                     Sir,
                     Ky. Springfield April 19th. 1805—
                  
                  You may remember that a few days before I left the City of washington I handed to you a recommendation from the Kentucky delegation, recommending Mr Felix Grundy & Mr. John Thompson as fit persons to fill the appointment of commissioners to adjust the Claims to lands in Louisiana under an act of the last Congress, I having my doubts whether they woud ’ere have conversed with Mr. Grundy on the subject, & find he is willing to serve if appointed in the uper District, unless his not understanding French accurately is a surmountable difficulty I cannot help reminding you that I am convinsed you cannot make an appointment that will Give more Satisfaction, he is a Lawyer of as high Standing as any in this state, & a man of profound education & one I think I can Answer will do the duty accurately if appointed
                  I am Sir your most Obt Servant
                  
                     Matthew Walton 
                     
                  
               